DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of LiCoO2 (active material species) and PVDF (polymer binder species) in the reply filed on February 2, 2021 is acknowledged.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2021.
Information Disclosure Statement
The information disclosure statement filed 8/13/2018 has been considered.  An initialed copy of said IDS is enclosed herein. 
Drawings
The drawings filed 8/13/2018 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Mitchell et al (US 8.815,443) in view of .
Mitchell teaches a method of making an energy storage electrode comprising:
a)    forming an electrode membrane by heat-pressing a mixture of powdery materials consisting of an electrode active material, a conducting additive, and a polymer binder (col 4, lines 50+;  claim 1);
b)    forming the energy storage electrode by heat-pressing a pair of the electrode membranes sandwiching a metal mesh (col 34, lines 15+) current collector (col 5, lines 38+;  Figure 4a).
With regards to claim 2, Mitchell teaches said electrode membrane may have a thickness ranging from 10 microns to 200 microns (col 35, lines 17+).
With regards to claim 3, Mitchell teaches the metal mesh current collector may  a material selecting from the group consisting of Al, Cu, Ni, Sb, Cr, Fe, and Si (col 34, lines 15+).
With regards to claim 5, Mitchell teaches the energy storage electrode has a thickness ranging from 20 microns to 200 microns (col 13, lines 34+).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US 8.815,443), as applied to claims above, and further in view of Cui et al (US 10,811,675).
Mitchell is relied upon as above, but does not teach the metal mesh should have a wire diameter ranging from 10 microns to 100 microns, and a mesh pore size ranging from 10 microns to 100 microns.  However, Cui teaches a metal mesh to be used as a current collector substrate of an electrode.  Cui teaches the mesh may have a wire diameter of 50nm to 500um and a pore opening size of between 50nm and 500um (col 8, lines 29+).  Cui further teaches selection of particular mesh may be made in order to minimize fluctuation of the overall electrode thickness and maintain a pressure as necessary. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the wire diameter and pore opening within the range disclosed by Cui in order to optimize performance characteristics of the electrode.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US 8.815,443), as applied to claims above, and further in view of Yoon et al (US 10,177,388).

.  Mitchell does not disclose that the fluorpolymer may be PVDF.  However, Yoon teaches PVDF binder is functionally equivalent to the PTFE fluoropolymer binder disclosed in Mitchell.  Thus, it would have bene obvious to one of ordinary kill in the art to utilize PVDF as the fluorpolymer binder in Mitchell since Yoon taches PVDF may be used a binder in such electrodes.
Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/ Primary Examiner, Art Unit 3649